 Case 0:21-cv-60966-RAR Document 1 Entered on FLSD Docket 05/06/2021 Page 1 of 5

ProSe 1(Rev,12/16)Complai
                        ntforaCivilCase                                                                                        .


                                     UNITED STATESD ISTM CT COURT
                                                               forthe
                                                             Distric
                                                  Southern District  tof
                                                                    of Florida

                                                         21-CV-60966
                                                                  Division
                                              '
                                                              ;


                                                                          CaseNo.
                                                                                      (tobeflledinbytheClerk'
                                                                                                            sO//cc.
                                                                                                                  l
      Ru lme -
             1 zfA,C.
                       Plai
                          nt(#r.
                               gJ
(Writetheftdlnameofeachplaintt whoisAlingthi
J'
 l/lenamesofalltheJjaïn/#./.
                                           scomplaint.
                           kcannotntfnthespaceabove,
                                                                          JuryTrial:(checkone)     Yes U1NO
pleasewrite '.
             seeattached''inthespaceandattachanadditional
pagewiththeftdlIistofnames.
                          )
                            -
                                V-




   t) S         A
                      Defendantls)
F ritethefullnameofeachdefendantwàoi. lbei ngsued.Y'//?e
namesofallthede#ndant scannotAti n theâ'
                                       ptzc:above,please
write f'â'
         ceattached''in thespaceand attach anadditionalpage
with t
     hefull/fJ/ofnames.
                      )                   '

                                          COM PLAINT FOR A CIVK CAjE

         ThePartiesto This Coinplaint
         A.         ThePlaintiffts)
                    Providetheinformation below foreach plaintiffnnmed in the complaint. Attach additionalpagesif '
                ç
                    needed.
                           N sm e                                 b qtq. &op s'qw uuc
                           StreetAddress                          é lu       . '       Qo
                           City and County                        stc'm     u-lnoroqowe- , Fyceuokvao
                           State and Zip Code                      lruop-vo w    5S o Gâ
                           TelephoneNumber                         S L ( l e ta &i-$IH
                           E-mailAddress                          (he'w .kA. z.a. xethï.uçw

         B.         TheDefendantts)
                    Providethe information below foreach defendantnam ed in the complaint whetherthe defendantisan '
                    individual,agovernmentagency,an organization,ora corporation. Foran individualdefendant,
                    includetheperson'sjobortitle(Lflmown).Attachadditionalpagesifneeded.

                                                                                                                      Page lof 5
Case 0:21-cv-60966-RAR Document 1 Entered on FLSD Docket 05/06/2021 Page 2 of 5


ProSe1(Rev.12/16)Com lai
                       ntforaCivilCase

                DefendantNo.1
                         Name
                                                 '
                                                       LJ S o A
                         Job orTitle (Lfknown)          e-ewsvmo= - & % ew
                         StreetAddress            1l'xo S cmooocv- Pc.<         ,G/w cuoort
                         City and County         huu xvxv%o n
                         Stateand Zip Code       NJl q/IR tnhw ?m          zz?xoa-itt4h
                         TelephoneNumber             & la s &s - &ix1-d
                         E-mailAddress(êknown)    veieat -a . q.s          v,sc,
                                                                               t(4. o.
                                                                                     v

                 DefendatltNo.2
                         Name                        2osev      o
                         Job orTitle (Lfknown)       A.o-,mr,
                                                            '
                                                            G--
                                                              oAqnqi 2..4,.. :ge'l.ém
                         StreetAddress           ;szo i nsoonca- P..c. , RlGk Fhwefz
                         City and County             #.
                                                     ' c,m-gw-DRtl                 -
                         Stateand Zip Code           <A        zw 3o s.jukq
                         TelephoneNumber             è IN   S L V - C% 1
                         E-mailAddress(I
                                       fknown)    <oV-
                                                     axt
                                                       ' I; ' B            U&-b* ''%.'
                                                                                     HI
                 DefendantNo.3
                         Nam e                       0 A-cqvas Y'
                                                               4,-mn-c-&
                         Job orTitle (Lfknown)
                         StreetAddress
                         City and County
                         Stateand Zip Code
                         TelephoneNumber
                         E-mailAddress(êl
                                        mown)                                             -


                 DefendantNo.4
                        N am e
                         Job orTitle (çknoè-n)
                         StreetAddress
                         City and County
                         Stateand Zip Code
                         Telephone Num ber
                         E-mailAddress(Lfl
                                         mown)
Case 0:21-cv-60966-RAR Document 1 Entered on FLSD Docket 05/06/2021 Page 3 of 5

ProSe 1(Rev.12/16)Com IaintforaCi
                                vilCase

Il.     BasisforJurisdiction
        Federalcourtsarerourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescan be
        heardinfederalcourt:casesinvolvinjafederalquestionand casesinvolvingdiversity ofcitizenshipofthe
        padies.Under28U.S.C.51331,acasearisingundertheUnitedStatesConstitution orfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j1332,acaseinwhich acitizenofoneStatesuesacitizen of
        anotherStateornation and the nm ountatstakeismorethan $75,000 isa diversity ofcitizenship case. In a
        diversity ofcitizenship case,no defendantmay bea citizen ofthesame State asany plaintiff.

        Whatisthebasisforfederalcourtjurisdiction? (checkaIlthatappl
                                                                   y)
                '
                     Federalquestion                       Diversity ofcitizenship

                      h.
        Fillouttheparagraphsin thissection thatapply to yhiscase.

        A.          IftheBasisforJurisdictionIsaFederalQuestion
                    Listthespecific federalstatutes,federaltreaties,and/orprovisions oftheUnited StatesConstitution that
                    areatissuein thiscase.




                     -) U.3.L * 1,
                                 c
                                 a% w qwgî 7&ç%                                  l76,
                                                                                    -1o                                .
        B.          Ifthe BasisforJurisdiction IsDiversity ofCitizensllip

                           ThePlaintiffts)
                                   Iftheplaintiffisan individual
                                   Theplaintiffl (name)                                              ,isacitizenoj'the
                                   Stateof(name)                                             .

                           b.      Ifthe plaintiffis acorporation
                                   Theplaintiff, (name)                                              ,isincorporated
                                   underthe lawsoftheStateof(name)                                                     ,
                                   and hasitsprincipglplaceofbusinessin theState of(name)


                           (Ifmorethanoneplaintt isnalned inthecom'plaint,attachanadditionalpageprovidingthe
                           sameinformationforeachadditionalplaintz )
                           TheDefendantts)
                            a.     Ifthedefendantisan individual
                                   Thedefendant, (name)                                             ,isacitizen of
                                   the State of(name)                                              Orisacitizen of
                                   (foreignnation)
                                                                                                                Page3of5
Case 0:21-cv-60966-RAR Document 1 Entered on FLSD Docket 05/06/2021 Page 4 of 5


ProSe 1(Rev.12/16)ComplaintforaCiviiCase


                          b.       Ifthe defendantisa com oration
                                   The defendant, (name)                                     ,isincorporated under
                                   thelawsofthe State of(name)                                        ,andhasits
                                   principalplaceofbusinessin the State of(name)                                 ..
                                   Orisincorporatedunderthelawsofëbreignnation)
                                   and hasitsprincipalplaceofbusinessin (name)

                          (lfmorethanonedefendantisatz??ic#inthecomplaint,attachanadditionalpageproviding the
                          sameinformationforeachadditionaldefendant)                                         '
                   3.     TheAm ountin Controversy
                          Theamountin qontroversy-the am ounttheplaintiffclaim sthe defendantowesortheamountat'
                          stake-ism'orethan$75,400,notcountinginterestandcostsofcourt,because(explai
                                                                                                   n):




IH.      Statem entofClaim

         W riteashol'tand plain statem entofthe claim. Do notmake legalarguments. State asbriefiy aspossiblethe
         factsshowing thateach plaintiffisentitled to the dam agesorotherreliefsought. State how each defendantwas '
         involved and whateach defendantdid thatcaused theplaintiffharm orviolatedtheplaintiffsrights,including
         thedatesand placesofthatinvolvem entorconduct. Ifmorethan one claim isasserted,numbereach claim and
         write ashortand plain statementofeach claim in aseparateparagraph. Attach additionalpagesifneeded.       '
            O'  .o2. 6 ,uh''
                           -eç& yl''
                                   s    * ' suavlv+,.u v-i7x=e. P-   ot- c--
                                                                 *
                                                                 '= -A                   .
        '- -1.4hs !s inoxwzox'r-i
             -
                                -'
                                 c D*,
                                     rn- ç- D-t )U'o EA.,ISOPI% , '?h*' u:.c&.s.e-
          h % ' O eclsko- Q uuo f-eFen- o.x taowx'ue.ss M o
           o.o% b oexs G REJ/G .

IV .     R elief
         Statebrietly and precisely whatdamagesorotherrelieftheplaintiffasksthecourtto order. Do notmakelegal
         arguments.Include any basisforclaim ing thatthe wrongsalleged are continuing atthepresenttim e.lnclude .
         theamountsofany acm aldnmagesclaim ed fortheactsalleged andthebasisforthese amounts.lnclude any
         punitiveorexemplary dam agesclaimed,the am ounts,andthe reasonsyou claim you areentitledto actualor
         punitivem oney damages.




                                                                                                          Page4of5
Case 0:21-cv-60966-RAR Document 1 Entered on FLSD Docket 05/06/2021 Page 5 of 5


ProSe1(Rev.12/16)ComplaintforaCivilCase
                 -      -             -



                      Q                               Y Q,AA1-1
                                                              7 CW FW *OW i SYQG VWS
         0,ua               slrawzy teO.4                            s,.,. saytou esoxyuqj
          As<     CDOA A'                       x ,c '
                                                     - o e.e.'1'.
                                                                o
                                                                .r4.           .--.-
          !>t P k-m    V ;F-c-c,j.s-                  -<îw- v oak'ev       b ,s4qa csc.& qo.a..


V.      Certification and Closing
        UnderFederalRuleofCivilProcedure 11,by signing below,Icertify tothebestofmy know ledge,information,
        andbeliefthatthiscomplaint:(1)isnptbeingpresentedforanimproperpurpose,suchastoharass,cause
        ulmecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedbyexisting1aw orby a
        nonfrivolousargumentforextending,modifying,orreversingexisting law;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identifed,willlikely haveevidentiary supportafterareuonahle
                                                          .

        opporttmity forfurtherinvestigation ordiscovery;and(4)thecomplaintotherwisecomplieswiththe
        requirementsofRule 1l.

        A.       ForPartiesW ithoutan Attorney

                 Iagreeto providethe Clerk'sOfficewith any changesto my addresswherecase-related papers.may be
                 served.Iunderstmnd thatmy failureto keep a currentaddress on tile withthe Clerk'sOffice may result
                 in thedism issalofmy case.                                                                       '

                 oateofsigning:           >,)     C> z'l-e ,
                                                           x.
                                                            q

                 SignatureofPlaintiff                         L- ,/-,k -
                 PrintedName ofPlaintiff           AP.wAP'TO wl&I SA,*

        B.       ForAttorneys

                 Dateofsigning'
                              .


                 Signamre ofAtlorney
                 Printed Nam eofAttorney
                 BarNumber
                 N ame ofLaw Firm
                 StreetAddress
                 Stateand Zip Code
                 TelephoneNum ber
                 E-mailAddress




                                                                                                          Page5of5
